Detailed Office Action
The communication dated 6/21/2022 has been entered and fully considered.
Claims 4 and 11 have been canceled.   Claims 13 and 14 are new.  Claims 1 5, and 7 have been amended.  Claims 1-3, 5-10, and 12-14 are pending.
Response to Amendments and Arguments
In light of cancellation the 112(a) rejections towards claim 4 and 11 have been withdrawn.  The limitation of claim 4 has been moved up into claim 1 and amended such that it does not cause an issue.
In light of amendment the Examiner withdraws the 112(a) rejections to claims 5.
In light of amendment the 112(b) rejections towards 1 and 4 have been withdrawn.
In light of cancellation the 112(b) rejection to claim 11 has been withdrawn.
Applicant argues that the prior art does not teach at least 70% of the purifies methanol and sulfuric acid needed by the chlorine dioxide.
JENSEN discloses that methanol can be collected and used to make chlorine dioxide
JENSEN discloses that 1170 t/y of methanol is required [pg. 2174] and discloses using 1170 t/year [pg. 2151 par. 1].  Therefore 100% by weight of methanol is supplied.   JENSEN additionally has an excess of 2,540 t/year of methanol.
EARL discloses how chlorine dioxide can be made using methanol and other components including sulfuric acid.  The EARL process has many advantages.
NYKAINEN discloses recovery and using a TOPSOE system to produce sulfuric acid which can be used in the chlorine dioxide generation of JENSEN/EARL and other areas of the mill.
NYKANINEN discloses it is a goal to supply all the sulfuric acid needed without external sources for the pulp mill [col. 1 lines 62-67 and col. 3 lines 17-26].
However, NYKANINEN does not disclose specifically how much is produced and whether this would be sufficient for the chlorine dioxide generation of JENSEN/EARL.
The fourth reference, ROSENBERG, is only used if necessary to disclose the specific details of the Topsoe sulfuric acid generation system already disclosed in NYKAINEN.

The applicant does not appear to argue the reasons for combining references.  The applicant’s arguments appear solely to be towards the greater than 70%.  JENSEN already discloses 100% methanol produced which meets the claim.  NYKANNIEN discloses that the goal is to produce all the sulfuric acid needed in the pulp mill.  While it is not clear if it actually achieves this, it would be obvious to produce as much sulfuric acid as possible to replace external sources for economic reasons.  

Applicant states none of the four references may be operated in the manner of the claims.
	The references teach chlorine dioxide generation using purified raw methanol recovered for chlorine dioxide generation.  The references teach 100% substitution.  The references also teach sulfuric acid production from incinerated NCG gases.  The goal is to replace 100% of the sulfuric acid from external sources.  While it is not clear that it achieves this goal, it would be obvious to do so for economic reasons.

Applicant discusses the EARL reference mentioning the 24% decrease in sulfuric acid.  The applicant argues that the person of ordinary skill in the art recognizes that decreasing the sulfuric acid would still require at least 75% sulfuric acid.
	The Examiner does not dispute that the 24% reduction in sulfuric acid does not meet the “at least70%” limitation.  However, this is met by NYKANINEN discloses it is a goal to supply all the sulfuric acid needed without external sources for the pulp mill and arguments that it would be obvious to supply as much sulfuric acid as possible for economic reasons.
Applicant argues that EARL combined with JENSEN does not suggest that 70 to 80% of sulfuric acid could be produced in the plant.
	Again, EARL is not combined with JENSEN to meet this limitation.  JESEN and EARL are combined with NYKANINEN to meet this limitation.
Applicant argues that NYKANEN and ROSENBERG do not suggest the use of 70 to 80% sulfuric acid being supplied even though they produce sulfuric acid.
	NYKANINEN discloses that the goal is to produce sulfuric acid and to replace all external sources of sulfuric acid.  Given this and the economic incentives to do so it would be obvious to the person of ordinary skill in the art to replace as much sulfuric acid as possible.
Applicant argues that it would not be predicable to satisfy 70% of methanol and sulfuric acid requirements.
	The first reference already discloses satisfying 100% of methanol needed and has a substantial excess of methanol available.
	The NYKANIENEN reference discloses the goal of NCG incineration and sulfuric acid generation is to replace all external sulfuric acid.  The person of ordinary skill in the art would expect success replacing all external sulfuric acid in the chlorine generation process for 3 reasons.  First, the source of the sulfuric acid does not matter to the reaction.  Secondly, using recycled sulfuric acid saves money.  Third, NYKANIENN already suggests that no external sulfuric acid sources should be used in the pulp mill.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Methanol Purification System by JENSEN et al., hereinafter JENSEN, in view of Improving the Soda-Sulfur Chemical Make-up Balance: Modifications to the Chlorine Dioxide Plant to Make Neutral Sulfate by EARL et al., hereinafter EARL, U.S. 5,549,788 NYKANEN et al., hereinafter NYKANEN, and, if necessary, Topsoe wet gas sulfuric acid (WSA) technology - an attractive alternative for reduction of sulphur emissions from furnaces and converters by Rosenberg, hereinafter ROSENBERG, as evidenced by Applicant’s Admitted Prior Art, hereinafter AAPA.
As for claims 1, 3, 7, 8, 13, and 14, JENSEN discloses a kraft (sulfate) pulp mill [abstract].   JENSEN discloses collecting methanol from the kraft process and purifying the methanol.  JENSEN discloses that the purified methanol is used to make chlorine dioxide [abstract].
	JENSEN does not disclose how the chlorine dioxide is explicitly made other than using methanol.
	EARL discloses that the predominant chlorine dioxide process in North America is the R8 process which uses methanol, sodium chlorate, and sulfuric acid [pg. 1 Introduction and pg. 2 par. 2].  EARL discloses that the R8 process produces sodium sequisulfate which can be recycled back into the pulp mill in the black liquor to make-up lost sodium and sulfur in the mill balance [pg. 1 introduction].  EARL further discloses an upgrade to the R8 process which produces neutral saltcake instead of sodium sequisulfate [pg. 2 par. 1 and 2].
	At the time of the invention it would be obvious to the person of ordinary skill in the art to use the chlorine dioxide generation system of EARL with for the chlorine generation process of JENSEN.  The person of ordinary skill in the art would be motivated to do so as the process of EARL decreases the amount of sulfuric acid needed, increasing sodium recovery to the pulp mill, lowering chlorides the pulp mill and eliminating saltcake dissolving water [pg. 7 conclusions].
	The chlorine dioxide process of EARL uses purchased sulfuric acid.  The methanol purification process of JENSEN also needs sulfuric acid.  EARL and JENSEN do not disclose making sulfuric acid from the incineration of NCGs.
	NYKANEN discloses a kraft pulp mill.  NYKANEN discloses that it is possible to produce all the sulfuric acid needed for the pulp mill on site [col. 2 line 53].  NYKANEN discloses that non-condensable gases can be combusted (incinerated) into sulfur dioxide and then converting the combustion products into sulfuric acid using the Wet Sulfuric Acid process [col. 4 lines 40-55, Figure 6].  The NCGs include gases from evaporators [col. 12 lines 58-65] which are concentrated NCGs (CNCGs).
	At the time of the invention it would be obvious to the person of ordinary skill in the art to produce sulfuric acid from NCGs with the process of NYKANEN to use as sulfuric acid in the chlorine dioxide generation of EARL and JENSEN.  The person of ordinary skill in the art would be motivated to do so to reduce the requirement for purchasing sulfuric acid from outside the mill.  EARL recognizes that decreasing the requirement for purchased sulfuric acid [pg. 7 conclusions] and therefore would have motivation to make the sulfuric acid in the pulp mill.
	NYKANEN does not explicitly disclose the concentration of the sulfuric acid produced.  However, as NYKANEN uses the same process as the instant invention, the Topsoe WSA process [see e.g. instant spec pg. 4 lines 29-pg. 5 line 2] it would be expect to have the same concentration.  The instant spec states that the Topsoe WSA process is commercial grade sulfuric acid as a concentration of 95-98%.  
Furthermore, differences in concentration will not typically support non-obviousness [see e.g. MPEP 2144.05 (I)] and increasing the purity of sulfuric acid (decreasing water) would also be considered prima facie obvious [see e.g. MPEP 2144.04 VII].
In the alternative, if necessary, ROSENBURG describes a Topsoe [applicant] WSA process which takes sulfur dioxide [abstract], converting the SO2 to SO3 with a catalysts and oxygen [abstract, pg. 192 col.1, air is used which contains oxygen] and condensing to sulfuric acid at 98% concentration which falls within the claimed range.  At the time of the invention it would be obvious to use the known Topsoe WSA process steps for producing sulfuric acid for the Topsoe WSA process of NYKANEN which did not describe the actual steps.  The person of ordinary skill in the art would expect success as NYKANEN states that the Topsoe WSA process can be used to make sulfuric acid from the SO2 stream. 
The applicant claims at least 70% by weight of methanol and concentrated sulfuric acid by weight are used in the chlorine dioxide generation process.   
JENSEN discloses that 1170 t/y of methanol is required [pg. 2174] and discloses using 1170 t/year [pg. 2151 par. 1] in the generator.  Therefore 100% by weight of methanol is supplied.   JENSEN additionally has an excess of 2540 t/year of methanol.
NYKANINEN does not disclose how much sulfuric acid is produced and therefore it is not clear if over 70% of the sulfuric acid needed by the JENSEN/EARL process is produced.  NYKANINEN discloses it is a goal to supply all the sulfuric acid needed without external sources for the pulp mill [col. 1 lines 62-67 and col. 3 lines 17-26].
At the time of the invention the person of ordinary skill in the art would look to replace as much purchased methanol and sulfuric acid as possible to save money purchasing outside chemicals.  The person of ordinary skill in the art would be motivated to do this for economic reasons as products generated in the mill itself do not have to be purchased outside the mill.  There is a reasonable expectation of success as first, the source of the sulfuric acid does not matter to the reaction.  Secondly, using recycled sulfuric acid saves money.  Third, NYKANIENN already suggests that no external sulfuric acid sources should be used in the pulp mill.
 
	As for claims 2, 9 and 10, JENSEN discloses the use of sulfuric acid during methanol purification [Figure 1].  The methanol purification is part of the recovery process.  At the time of the invention it would be obvious to replace the purchased sulfuric acid of JENSEN in the methanol purification process with mill produced sulfuric acid of NYKANEN.  The person of ordinary skill in the art would be motivated to do so to save the cost of purchasing sulfuric acid.
	As for claim 5, the methanol purification process of JENSEN uses only indirect steam heaters [Figure 1] and therefore does not add nitrogen thereto.  Further, the methanol product is shown to be substantially nitrogen free [Table 2].  JENSEN discloses the purified methanol can be burned [pg. 2151 last 2 paragraphs].
	As for claims 6 and 12, the Topsoe WSA process treats sulfur dioxide in the presence of oxygen and a catalyst to form concentrated sulfuric acid [this is explicitly discloses in the applicant’s instant spec pg. 4 lines 29-pg. 5 line 2 (AAPA)].  Alternatively, if necessary, the process is taught by ROSENBURG, supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748